DETAILED ACTION
	This Office action is in response to the amendment of 10 May 2021.  Claims 1-15 are pending.  Independent claims 1, 6, and 11 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendments to independent claims 1, 6, and 11 are sufficient to overcome the rejection of record.  A further search failed to yield any relevant results.  Specifically, the amendments to claims 1, 6, and 11 now require that the submitted deep learning assignment include all of the following parameters:
the number of cores of the CPU needed by the assignment; 
the number of cores of the gpu needed by the assignment; 
a size of the a memory needed by the assignment;
a name of a designated assignment; 
a log address;
a mounting path in the assignment; and 
a command for the user to run the assignment.

The prior art fails to disclose the inclusion of all the recited parameters in a deep learning assignment submission.  A further prior art search was unsuccessful.  As a result, claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145